DETAILED ACTION
This is a response to the Amendment to Application # 17/547,885 filed on November 14, 2022 in which claims 1, 3, 9, 10, 15, and 17 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, of which claims are rejected for double patenting and under 35 U.S.C. § 103.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,216,529. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation contained in claims 1-20 of the present application may be found in one of claims 1-11 of U.S. Patent No. 11,216,529.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 7-9, 13-16, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Tang, US Publication 2013/0054636, as cited on the Information Disclosure Statement dated December 10, 2021 in view of Makanawala et al., US Publication 2013/0262320 (hereinafter Makanawala).

Regarding claim 1, Tang discloses a computer-implemented method for evaluating user input relating to electronic published content, the method comprising “receiving, at a first device, an item of authored electronic publishing content” (Tang ¶ 26) by receiving the source document 100 from the user. Additionally, Tang discloses “displaying the received item of authored electronic publishing content on a web page along with one or more user feedback elements” (Tang ¶¶ 24-26) by disclosing that the user may annotate a document through an annotation interface (i.e., feedback elements) and that the document may be a web page. Further, Tang discloses “dividing the item of authored electronic publishing content into a plurality of subportions” (Tang ¶¶ 23-24) by dividing the content into features. Moreover, Tang discloses “receiving, from one or more of a plurality of users, a first user input related to the displayed item of the authored electronic publishing content, the first user input comprising an identification of a subportion of the plurality of subportions of the displayed item of authored electronic publishing content and a first user input type regarding the identified subportion, wherein the first user input type is a sentiment input” (Tang ¶¶ 24, 51, see also ¶ 28) by disclosing that the annotation references document features, such as a paragraph, and that the annotation may include sentiment words. Tang ¶ 28 discusses that these may come from a second user, indicating that there are a plurality of users. Likewise, Tang discloses “receiving, from the one or more of the plurality of users, a second user input related to the displayed item of authored electronic publishing content, the second user input comprising an identification of the first user input type relating to one or more words of the subportion of the plurality of subportions of the displayed item of authored electronic publishing content” (Tang ¶ 36) where the second user input is a “like” or “pin” of a comment, which indicates the input type by virtue of indicating to which comment the “like” or “pin” applies.  Tang also discloses “analyzing, for each subportion of the displayed item of authored electronic publishing content, the first user input and the second user input received from each of one or more of the plurality of users in relation to the subportion …” (Tang ¶ 34) by processing (i.e., analyzing) all user input to generate a sentiment score. In addition, Tang discloses “computing, for each subportion of the displayed item of authored electronic publishing content, a sentiment score based on the analyzing” (Tang ¶ 51) by computing each annotation’s sentiment. Finally, Tang discloses “displaying, for each subportion of the displayed item of authored electronic publishing content, an indicator representing the sentiment score for the each subportion” (Tang ¶ 51) by displaying color-coded annotations based on the sentiment of the annotations. 
While Tang does disclose analyzing the first and second user inputs for the reasons discussed above, it does not appear to explicitly disclose “wherein analyzing the first user input and the second user input is based on an action history of at least one of a first user and a second user.”
However, Makanawala discloses method for analyzing social media messages input by a plurality of users (Makanawala ¶¶ 45-46, see also ¶ 49), wherein “analyzing the first user input and the second user input based on an action history of at least one of a first user and a second user” (Makanawala ¶ 47, see also ¶ 48) by analyzing the messages to generate a sentiment score based on “a history of the sentiment of the user’s other messages posted on social media platforms.” These other messages are “actions” in the form of previously input messages. 
Further, a person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Makanawala was combined with Tang, that the analysis of Makanawala would be the analysis of Tang. Thus, the combination of Tang and Makanawala at least teaches and/or suggests the claimed limitation wherein analyzing the first user input and the second user input is based on an action history of at least one of a first user and a second user,” rendering it obvious.
Tang and Makanawala are analogous art because they are from the “same field of endeavor,” namely that of determining sentiments for user input. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tang and Makanawala before him or her to modify the input analysis of Tang to include the user action history in that analysis of Makanawala.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Tang teaches the “base device” for determining a sentiment score for user input. Further, Makanawala teaches the “known technique” analyzing user input based on previous user input that is applicable to the base device of Tang. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 8, it merely recites a system for performing the method of claim 1. The system comprises computer hardware and software modules for performing the various functions. The combination of Tang and Makanawala comprises computer hardware (Tang ¶ 45) and software modules for performing the same functions. Thus, claim 8 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 15, it merely recites a computer readable medium for performing the method of claim 1. The computer readable medium comprises computer software modules for performing the various functions. The combination of Tang and Makanawala comprises computer software modules for performing the same functions. Thus, claim 15 is rejected using the same rationale set forth in the above rejection for claim 1.

	
Regarding claims 2, 9, and 16, the combination of Tang and Makanawala discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination of Tang and Makanawala discloses “wherein the first user input and the second user input further comprise a second user input type, the second user input type being a textual input.” (Tang ¶ 49, see also ¶ 51).

Regarding claims 6 and 13, the combination of Tang and Makanawala discloses the limitations contained in parent claims 1 and 8 for the reasons discussed above. In addition, the combination of Tang and Makanawala discloses “receiving, from the one or more of the plurality of users, a third user input, wherein the third user input is a sentiment input or a textual input” (Tang ¶¶ 24, 51, see also ¶ 28) by disclosing that the annotation references document features, such as a paragraph, and that the annotation may include sentiment or input text. 

Regarding claims 7, 14, and 20, the combination of Tang and Makanawala discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination of Tang and Makanawala discloses “computing, for one of the plurality of subportions, a modified sentiment score based on additional user input received from the one or more of the plurality of users; and changing an indicator associated with the one of the plurality of subportions based on the modified sentiment score.” (Tang ¶ 29). Specifically, each time a user annotates the document, a new analysis is made, which would modify the score based on the new annotation and change any indicators, as necessary. 

Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Tang in view of Makanawala, as applied to claims 1, 8, and 15 above, and further in view of Jenkins et al., US Patent 9,569,549 (hereinafter Jenkins), as cited on the Information Disclosure Statement dated December 10, 2021.

Regarding claims 3, 10, and 17, the combination of Tang and Makanawala discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination of Tang and Makanawala does not appear to explicitly disclose “wherein the first user input and the second user input comprise one or more tags received from the one or more of the plurality of users in relation to one or more subportions of the displayed item of authored electronic publishing content.
However, Jenkins discloses “wherein the first user input and the second user input comprise one or more tags received from the one or more of the plurality of users in relation to one or more subportions of the displayed item of authored electronic publishing content” (Jenkins col. 13, ll. 58-63, see also col. 14, ll. 48-60) by indicating that the input may include both a location tag and a user comment.
Tang, Makanawala, and Jenkins are analogous art because they are from the “same field of endeavor,” namely that of document annotation systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tang, Makanawala, and Jenkins before him or her to modify the annotations of Tang and Makanawala to include the tag and interaction based filtering of Jenkins.
The motivation for doing so would have been to provide more valuable annotations to the user. (Jenkins col. 2, ll. 26-42).

Regarding claims 4, 11, and 18, the combination of Tang, Makanawala, and Jenkins discloses the limitations contained in parent claims 3, 10, and 17 for the reasons discussed above. In addition, the combination of Tang and Makanawala discloses “automatically creating one or more filter rules based on the one or more tags received from the one or more of the plurality of users” (Jenkins col. 13, ll. 29-40) by describing that the annotations are automatically filtered based on locations tags (i.e., the one or more tags).

Claims 5, 12, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Tang in view of Makanawala, as applied to claims 1, 8, and 15 above, and further in view of Delpha et al., US Publication 2012/0030553 (hereinafter Delpha), as cited on the Information Disclosure Statement dated December 10, 2021.

Regarding claims 5, 12, and 19, the combination of Tang and Makanawala discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination of Tang and Makanawala discloses “displaying, with the indicator, at least one user element by which one or more further users are enabled to provide a third user input to modify the sentiment score” (Tang ¶¶ 24, Final Sentence and 51) by displaying the indicator in a color-coded manner (i.e., “along with” the element).
The combination of Tang and Makanawala does not appear to explicitly disclose “the at least one user element including at least one of a thumbs up icon or a thumbs down icon.”
However, Delpha discloses a document annotation system that displays an icon element along with the content to indicate the sentiment of a subportion “the at least one user element including at least one of a thumbs up icon or a thumbs down icon.” (Delpha ¶ 92). 
Tang, Makanawala, and Delpha are analogous art because they are from the “same field of endeavor,” namely that of document annotation systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tang, Makanawala, and Delpha before him or her to modify the indicator of Tang and Makanawala to include the thumbs up and thumbs down icons of Delpha.
The motivation for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). The combination of Tang and Makanawala teaches the “base device” for calculating the sentiment of sub-portions of a document. Further, Delpha teaches the “known technique” of using thumbs up and thumbs down icons in the assignment and display of sentiment values that is applicable to the base device of Tang and Makanawala. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because the addition merely involves the additional display of an icon, which requires little modification to the underlying computer program code.

Response to Arguments
Applicant’s request filed November 14, 2022, to hold the double patenting rejection of claims 1-20 in abeyance (Remarks 10) have been noted.

Applicant's remaining arguments filed November 11, 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that Makanawala fails to teach the claimed limitation “analyzing the first user input and the second user input is based on an action history of at least one of a first user and a second user.” (Remarks 14). The examiner disagrees.

The Applicant traverses this rejection, but “[i]n order to be entitled to reconsideration or further examination,” the Applicant is required to “distinctly and specifically point[] out the supposed errors in the examiner’s action.” 37 C.F.R. § 1.111(b). The Applicant’s reply fails to comply with this requirement, because it merely points to the analysis of a different reference and concludes that those same reasons apply, without providing any explanation as to how that analysis is relevant to a different reference. Accordingly, since the Applicant fails to provide the Examiner with any distinct or specific reason as to why the rejection is erroneous, Applicant’s argument is unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176